


109 HR 5880 IH: To suspend the antidumping duty orders on imports of

U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5880
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2006
			Mr. Berry introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend the antidumping duty orders on imports of
		  solid urea from Russia and Ukraine.
	
	
		1.Suspension of antidumping
			 duties on solid urea from Russia and Ukraine
			(a)SuspensionNo antidumping duty deposit shall be
			 required upon entry of the products described in subsection (b), and no
			 antidumping duty shall be assessed on such products, notwithstanding the
			 antidumping duty orders of the Department of Commerce in the cases ­A–821–801
			 (Russia) and A–823–801 (Ukraine).
			(b)ProductsThe products referred to in subsection (a)
			 are solid urea products classified under subheading 3102.10.00 of the
			 Harmonized Tariff Schedule of the United States that are imported from Russia
			 or Ukraine.
			(c)Effective
			 dateThis section applies to
			 products described in subsection (b) entered, or withdrawn from warehouse for
			 consumption, for the period beginning on the 15th day after the date of the
			 enactment of this Act.
			
